Citation Nr: 1821316	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-35 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable rating for prostatitis.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from September 1969 to September 1971 and from January 1972 to January 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Reginal Office (RO) in San Diego, California.

In February 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Following the hearing, the record was held open for 30 days to allow the Veteran to submit additional evidence.  

The issue of entitlement to an increased rating for prostatitis is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

Resolving doubt in the Veteran's favor, his obstructive sleep apnea had it onset in service.  


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met. 
 38 U.S.C.  §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Obstructive Sleep Apnea

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he has had obstructive sleep apnea since service.  He also contends that his sleep apnea is causally related to his service-connected deviated septum.

At the Board hearing, the Veteran testified that he had sleep apnea symptoms during service, including snoring and choking.  The Veteran testified that his comrades commented on his snoring during service.  The Veteran's wife, who had married him while he was still in service, testified that she noticed the Veteran's symptoms, such as snoring and gasping for air.    

A report of a sleep study, dated in May 2010, reflects a diagnosis of obstructive sleep apnea.  

Private medical records dated in November 2014 noted that the Veteran reported loud disruptive snoring and witnessed apneas as a young man.  He reported that he had been with his wife since 1986, and she noticed loud snoring and witnessed apneas consistent with obstructive sleep apnea.  He reported that he had fatigue and took naps on occasions since the 1970's.  He was diagnosed with sleep apnea in 2009.  

The record includes an opinion from the Veteran's private physician, Dr. S.K.  In August 2017, Dr. S.K. opined that although the Veteran was officially diagnosed in 2009, he had similar symptoms while in the military.  Both then and now, he had trouble with loud obstructive snoring and witnessed apneas.  He had many episodes in the military of waking up choking and gasping.  While he was in the Navy, his comrades and his wife commented on multiple occasions about his loud snoring and witnessed apneas.  The physician opined that these are all signs and symptoms of obstructive sleep apnea which was almost certainly present while he was in the military.  He concluded, "Although he was diagnosed in 2009 it is more likely than not that [the Veteran's] condition of obstructive sleep apnea existed when he was on active duty."    

The Board has considered the lay evidence, including the testimony of the Veteran and his wife, and their written statements.  The Board must fully consider the lay evidence.  A layperson is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   

Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for obstructive sleep apnea is warranted.  The Board finds the August 2017 private medical opinion highly probative to the issue of whether the Veteran's sleep apnea had its onset in service.  The physician examiner reviewed the record and supported the conclusions with well-reasoned analysis considering the relevant facts.  The physician's opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinion supports a finding that obstructive sleep apnea had its onset in service.  Accordingly, service connection for obstructive sleep apnea is warranted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. 
§ 3.102 (2017).  As the Board is granting service connection on a direct basis, it need not consider the secondary theory of entitlement.


ORDER

Service connection for obstructive sleep apnea is granted.  


REMAND

The Veteran's last examination for prostatitis was in January 2014.  At the hearing, the Veteran testified that he awakens three times a night to urinate and requires absorbent materials during the day.  The Veteran's testimony indicates that there is a possible worsening of his prostatitis.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of prostatitis.  The claims file must be made available to, and reviewed by, the examiner.  The examination report should indicate that the claims file was reviewed.  All tests and studies deemed necessary by the examiner should be performed. 

(a)  The examiner should address whether there is voiding dysfunction that requires the use absorbent materials, and if so, how often absorbent materials must be changed. 

(b)  The examiner should also address daytime voiding interval in hours and the number of times per night the veteran awakens to void.

(c)  The examiner should indicate whether obstructed voiding is present and indicate whether there is marked obstructive symptomatology or urinary retention requiring catheterization.

(d) The examiner must describe the frequency of any urinary tract infection or renal dysfunction. 

2.  Readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




